Citation Nr: 0802951	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected major depression with panic 
disorder and simple phobias.  

2.  Entitlement to service connection for a claimed right hip 
disorder.  

3.  Entitlement to service connection for a claimed left hip 
disorder.  

4.  Entitlement to service connection for a claimed lumbar 
spine disorder.  

5.  Entitlement to service connection for claimed essential 
tremors.  

6.  Entitlement to service connection for claimed bilateral 
hearing loss.  

7.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and November 2005 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2007.  

In December 2002, the veteran submitted a Notice of 
Disagreement (NOD) to the August 2002 rating decision 
regarding the issues of an increased evaluation for the 
service-connected cervical spine disability and service 
connection for adult acne and for seasonal allergic rhinitis.  

The RO issued a Statement of the Case (SOC) regarding the 
issues of service connection for adult acne and seasonal 
allergic rhinitis in May 2007.  The veteran was notified that 
she must submit a Substantive Appeal within 60 days to 
complete her appeal.  No Substantive Appeal was received by 
the RO in the allotted time.  Thus, the issues of service 
connection for adult acne and seasonal allergic rhinitis are 
not before the Board on appeal.  

The RO issued a SOC regarding the issue of an increased 
evaluation for the service-connected cervical spine 
disability in April 2005.  The veteran was notified that she 
must submit a Substantive Appeal within 60 days to complete 
her appeal.  No Substantive Appeal was received by the RO in 
the allotted time.  

However, during the September 2007 hearing, the Board allowed 
testimony regarding the cervical spine disability.  
Accordingly, the Board refers that matter back to the RO for 
any indicated action in light of her claim for a TDIU rating.  

The issues of service connection for right and left hip 
conditions, lumbar spine disorder, essential tremors and the 
claim for a TDIU rating are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected major depression with panic 
disorder and simple phobias is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The veteran currently is not shown to have a bilateral 
hearing disability for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation of 
50 percent for the service-connected major depression with 
panic disorder and simple phobias have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code 
9434 (2007).  

2.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in April 2005, June 2005 and April 2006 letters.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued subsequent to the 
appealed August 2002 rating decision.  However, the RO 
readjudicated the appeal in multiple SOC and Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the April 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  

Further, the veteran was fully notified that she was awarded 
a disability evaluation and an effective date for that 
evaluation in the appealed August 2002 rating decision, in 
which service connection for her major depression with panic 
disorder and simple phobias was granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II. Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 30 percent disability evaluation encompasses major 
depression manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for major 
depression manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for major 
depression manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for major 
depression which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for major depression with 
panic disorder and simple phobias and assigned a 30 percent 
evaluation effective on August 2, 2002.  In April 2003, the 
RO assigned an earlier effective date of August 1, 2002 for 
the service-connected major depression with panic disorder 
and simple phobias.  This evaluation has remained in effect 
since that time.  

During a March 2002 VA mental disorders examination, the 
veteran reported having had anxiety and panic attacks since 
1976.  Since that time, she had similar attacks, primarily in 
certain situations, including in elevators, airplanes and 
tunnels.  She had restricted her activities due to these 
phobias and panic attacks.  The phobias and panic attacks did 
not affect her job because she could plan ahead to walk up 
stairs instead of riding an elevator.  She was prescribed 
Xanax, which helped some with the anxiety.  

In 1999, the veteran started experiencing symptoms of 
depression.  She had no energy or motivation to get up in the 
morning, take care of household chores, or even answer the 
phone.  The symptoms subsided, but she had a relapse in 2000 
when she moved to a new job.  

She reported that she had four brothers and six sisters.  She 
did not have many memories of her childhood, but the memories 
she had were negative.  She dropped out of school in the 
ninth grade; however, when she joined the military she 
obtained both her GED and a Bachelor of Art Degree in 
Elementary Education.  She was married and divorced four 
times and had a 34 year old daughter, with whom she 
maintained a good rapport.  She worked as a historian and 
medical administration and lived alone in an apartment that 
she rented.  

On examination, the examiner noted she had been diagnosed 
with essential tremors and presently had an obvious tremor.  
Her mood was very anxious, and her effect was depressed.  
Speech was spontaneous with normal rate, volume and tone.  
Thought process was goal directed.  She denied having any 
hallucinations and was not delusional or suicidal.  She had 
some feelings of helplessness.  Insight and judgment were 
fair.  Cognitive function, immediate recall, short and long 
term memory were intact.  Attention was slightly impaired.  

The veteran was diagnosed with moderate recurrent major 
depression, a panic disorder and simple phobias on Axis I.  A 
Global Assessment of Functioning (GAF) score of 45 was 
assigned on Axis V.  

During an August 2005 VA examination, the veteran reported 
that her major depression symptoms were becoming worse.  She 
repeated her history noted in the earlier examination.  She 
reported her isolation from others started gradually.  She 
did not have many friends in the Air Force because of her age 
difference.  She did not recall why her phobias started.  Her 
first phobia was claustrophobia, and a variety of other fears 
had developed and caused her anxiety in many situations.  

She reported no overall change in her mood since the previous 
examination.  Medications did not help other than to help 
with sleep impairments.  She lived alone and was not in a 
romantic relationship.  

The veteran reported last working in November 2003 when she 
quit due to a combination of her spinal column problems, 
bowel incontinence, phobias and depression.  She was pursuing 
her master's degree in human resources and leadership.  

She desired to work in the future but did not think this was 
possible because of her physical problems and age.  Her 
activities of interest included reading, watching television 
and playing games on the computer.  She did not belong to any 
organization or attend church.  She had no friends and was 
very isolated.  She did interact with her two sisters, 
usually by phone.  She reported no other changes in her 
interactions since her last examination.  

The veteran reported that her mood was generally okay and 
that she did not have deep depression.  She denied having 
crying spells, suicidal thoughts, excessive anger, or 
excessive anxiety unless she leaves her home and is exposed 
to the stimuli that cause her panic attacks.  

The veteran reported having a variety of conditions which 
caused panic attacks, including driving over bridges, driving 
around a left hand curves, being confined in close spaces and 
heights.  

These phobias had become worse since her last examination.  
She had no evidence of obsessive thoughts or compulsive 
behaviors.  She had no history of manic symptoms, 
hallucinations or delusions.  

The veteran reported that she slept poorly and self medicated 
with alcohol in addition to her prescribed medication to help 
with this problem.  She did not have nightmares and reported 
no precipitating factors for the worsening sleep problems.  

On examination, the veteran was noted to be neat, clean and 
appropriately groomed.  She was logical, coherent and not 
tangential or circumstantial.  She was spontaneous and her 
voice was fairly flat.  There was some blocking of words and 
she claimed to be amnesic for her childhood experiences, 
including possible sexual abuse.  She made good eye contact.  

The veteran was noted to be pleasant and cooperative.  She 
appeared open and honest, and her mood was mildly dysphoric.  
She did not smile and appeared somewhat flat.  She was not 
labile, and there was no tearing when talking about the past.  

The veteran had no hallucinations, delusions, psychosis or 
organic brain syndrome.  She did not express homicidal or 
suicidal thoughts.  She had no startle reaction to ambient 
noise and she was not hypervigilant.  She showed mild 
depression and anxiety.  

The veteran's abstraction ability was good.  She did display 
some impulsiveness in judgment.  Attention, concentration, 
recent and remote memory were all intact.  She was able to 
subtract backwards from seven without error.  She was able to 
recall three of three items after five minutes with an 
intervening task.  She was able to follow a simple chain of 
directions.  

The examiner commented that the veteran showed a long history 
of depressed disorder with secondary fears and phobias.  The 
examiner noted that the veteran showed mild work interference 
from her psychiatric problems, but most of the inability 
appeared to be caused by her physical problems.  The veteran 
had no current life stressors except school.  

The examiner added that treatment had not been completely 
appropriate because the veteran had never stayed with a 
therapist for a course of psychotherapy or behavioral 
modification attempts for the phobias.  It was noted that the 
veteran drank in order to self medicate, and she was advised 
to see her treating psychiatrist about that problem.  

The diagnosis of depressive disorder, not otherwise specified 
with secondary anxiety and phobias was reported on Axis I.  A 
personality disorder, not otherwise specified with avoidant 
features was noted on Axis II.  A GAF score of 55 was noted 
on Axis V.  The VA examiner added that, when only depression 
with secondary anxiety and phobias was considered, the GAF 
score was 60.  

Based on a careful review of the evidentiary record, the 
Board finds that the service-connected major depression with 
panic disorder and simple phobias is manifested by a level of 
impairment that more closely resembles the criteria 
warranting the assignment of an initial rating of 50 percent 
since her discharge from service.  

Overall, the evidence of record, including the findings 
reported in connection with the VA examination, is reflective 
of a disability picture consistent more with that of 
occupational and social impairment manifested by reduced 
reliability and productivity due to such symptoms such as a 
flattened affect; panic attacks; disturbances due to phobias 
and apparent difficulty in establishing and maintaining 
effective work and social relationships.  

Clearly, the documented level of disability in this case is 
not shown to equate with occupational and social impairment 
manifested by deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood and a 
documented inability to establish and maintain effective 
relationships.  

Therefore, in weighing the evidence, the Board concludes that 
the veteran's claim for increase to the extent indicated is 
allowed.  


III. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the law administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran asserts that she developed hearing problems in 
service.  However, she has presented no medical evidence to 
show current disability, despite the fact that he was 
notified of the requirement of such evidence in the April 
2006 "duty to assist" letter.  

In this regard, the Board notes that the March 2002 VA 
testing showed decibel losses of -10, 0, 15, 10 and 20 in the 
requisite frequencies with a discrimination ability of 96 
percent correct in the right ear and decibel losses of -10, 
5, 5, 20 and 20 in the requisite frequencies with a 
discrimination ability of 94 percent correct in the left ear.  

These results do not meet the criteria for hearing disability 
in accordance with the provisions of 38 C.F.R. § 3.385.  
Accordingly, this claim must be denied by operation of law.  



ORDER

An increased, initial evaluation of 50 percent for the 
service-connected major depression with panic disorder and 
simple phobias is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

The claim of service connection for a bilateral hearing loss 
is denied.  



REMAND

During service, the veteran was seen on several occasions for 
complaints of low back pain, right and left hip pain and 
tremors.  The Board is aware that several service medical 
records indicate that the veteran was diagnosed with strain 
to the lumbar spine area, hip bursitis and essential tremors.

During a March 2002 VA examination, the veteran complained of 
having chronic low back pain, bilateral hip pain, and 
essential tremors.  On examination, the veteran had normal 
spinal curvature with no tenderness to palpation.  The X-ray 
studies showed normal alignment of the lumbar spine with disc 
spaces intact.  There was no gross abnormality of the hips 
and range of motion was normal.  The X-ray results showed no 
fracture, dislocation, erosion or degenerative changes.  The 
joint spaces were intact.  The veteran did demonstrate 
intention tremor, bilaterally.  She was diagnosed with lumbar 
spine arthralgia, bilateral hip arthralgia, and essential 
tremor.  

Subsequently, the veteran submitted a November 2002 MRI 
report of the lumbosacral spine which showed moderate central 
to right paracentral disc extrusion slightly inferior to the 
disc at L4-5, mild disc protrusion L5-S1 central to right 
paracentral, and mild foraminal narrowing bilaterally at L4-5 
and L5-S1 mainly due to facet arthropathy and mild disc 
bulging.  

Given the additional medical evidence, in light of the 
veteran's hearing testimony, the Board finds that a more 
contemporaneous VA examination is necessary to clarify the 
diagnosis and etiology of the veteran's current bilateral hip 
and low back condition.  

Further, given the veteran's long history, both during 
service and subsequently, for treatment and diagnosis of 
essential tremors, in light of her hearing testimony, the 
Board finds that a more contemporaneous VA examination is 
necessary to clarify the etiology of the veteran's current 
essential tremors.  In this regard, the Board notes that 
while the veteran is not competent to render a diagnosis or 
opinion as to medical causation, she is certainly competent 
to testify to continuity of symptoms capable of lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (1992).

Finally, given the nature of the development requested above, 
specifically the requested proper development of a claim for 
increased evaluation for the service-connected cervical spine 
disability,  the Board must defer further action as to the 
matter of entitlement to a TDIU rating.  See Holland v. 
Brown, 6 Vet. App. 443 (1994) (A claim for TDIU predicated on 
a particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information referable to all 
treatment received for the claimed 
bilateral hip disability, lumbar spine 
disability and essential tremors disorder 
since August 2005.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that she can submit 
evidence to support her claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
low back and bilateral hip disorders.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current low back or hip 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
her period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
essential tremor.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran's currently demonstrated 
essential tremors is a separately 
diagnosed disability (i.e. not a 
progression of, or otherwise associated 
with another disability) that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset during her period of active 
service.  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report. 

4.  After completion of all the above 
development, the veteran's claims of 
service connection for low back, 
bilateral hip and essential tremors 
disabilities as well as TDIU should be 
readjudicated.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


